DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

Response to Amendment
Applicant’s amendment dated 02/17/2022, in which claims 1-2, 4-12 were amended, claim 3 was cancelled, claims 13-21 were added, has been entered.

Claim Objections
Claims 6, 10, 12, 15 and 21 are objected to because of the following informalities: 
Claim 6 recites “an electrostatic chuck” in line 2 which appears to be a mistyping of --the electrostatic chuck--.
Claim 10 recites “an electrostatic chuck” in line 2 which appears to be a mistyping of --the electrostatic chuck--.
Claim 12 recites “attached to the electrostatic chuck substrate support” in line 5-6 which appears to be a mistyping of -- attached to the electrostatic chuck of the substrate support --.
Claim 15 recites “the coolant path 70” in line 2 which appears to be a mistyping of -- coolant path--.
Claim 21 recites “the coolant path 70” in line 2 which appears to be a mistyping of -- coolant path--.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant is remined that MPEP 2163 (I)(B) requires “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure” thus, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation’ ‘in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 (“If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). 
Regarding claims 14 and 20, claims 14 and 20 recite “wherein the heater comprises two heating zones,” however, the specification does not describe the invention as such. Specifically, the original specification, page 11, lines 16-33, page 12, lines 1-29, page 19, lines 5-11, disclose that the heater comprises at least four heating zones “in the present embodiment, the heater 75 is divided into four zones. Note, however, that the present invention is not limited to the above embodiment, and the middle region of the heater 75 may be divided into three or more zones such that the heater 75 may be divided into a total of five or more zones”. Original specification, page 14, lines 7-9, page 19, lines15-30, page 21, lines 21-31 the heater comprises two heating zones is associated with a comparative example in which “in-plane uniformity of the wafer temperature cannot be achieved.”
Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention having a heater comprises two heating zones in combination with other features as claimed. Accordingly, claims 14 and 20 were not in possession of Applicant at the time of filing.
Consequently, the pending specification fails to provide a written description of the invention, discovery and the manner/process of making and using the same. Thus, Applicant has not shown possession of the claimed invention at the time of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 12-14, 16, 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SAKAO (US Pub. 20080236493) in view of Kasai et al. (US Pub. 20080280048).
Regarding claim 1, SAKAO discloses in Fig. 1 a plasma processing apparatus comprising: 
a plasma processing chamber [1]; 
a substrate support [2 and 19] disposed in the plasma processing chamber [1], the substrate support [2 and 19] including an electrostatic chuck [19]; 
a heater [21] embedded in, or attached to, the electrostatic chuck [19], the heater [21] comprising a plurality of heating zones, and 
a controller [41].
SAKAO fails to disclose 
wherein a first heating zone of the plurality of heating zones includes at least one temperature sensor is attached to the first heating zone, the at least one temperature sensor being attached to only the first heating zone, the at least one temperature sensor being attached to only the first heating zone; and 
the controller configured to 
adjust a temperature of the first heating zone based on a temperature detected by the at least one temperature sensor, and 
individually adjust temperatures of the remaining heating zones based on the temperature of the first heating zone detected by the at least one temperature sensor, and a plurality of correction values, each correction value of the plurality of correction values being associated with a corresponding heating zone of the remaining heating zones. 
	Kasai et al. discloses in Fig. 2, Fig. 4-Fig. 7, Fig. 14
wherein a first heating zone [24A] the plurality of heating zones includes at least one temperature sensor [60A] is attached to the first heating zone [24A], the at least one temperature sensor [60A] being attached to only the first heating zone [24A][paragraph [0075]]; and 
the controller [64 and 58] configured to 
adjust a temperature of the first heating zone [24A] based on a temperature detected by the at least one temperature sensor [60A], and 
individually adjust temperatures of the remaining heating zones [24B and 24C] based on the temperature of the first heating zone detected by the at least one temperature sensor [60A], and a plurality of correction values [K2-3 and/or U2-3 and/or LC2-3], each correction value of the plurality of correction values [K2-3 and/or U2-3 and/or LC2-3] being associated with a corresponding heating zone of the remaining heating zones [24B/50B or 24C/50C]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kasai et al. into the method of SAKAO to include wherein a first heating zone of the plurality of heating zones includes at least one temperature sensor is attached to the first heating zone, the at least one temperature sensor being attached to only the first heating zone, the at least one temperature sensor being attached to only the first heating zone; and the controller configured to adjust a temperature of the first heating zone based on a temperature detected by the at least one temperature sensor, and individually adjust temperatures of the remaining heating zones based on the temperature of the first heating zone detected by the at least one temperature sensor, and a plurality of correction values, each correction value of the plurality of correction values being associated with a corresponding heating zone of the remaining heating zones. The ordinary artisan would have been motivated to modify SAKAO in the above manner for the purpose of providing a thermal processing unit that can prevent generation of cambering deformation of an object (i.e., a wafer) to be processed, while the object to be processed is heated without lowering throughput thus a peeling off of a thin film can be prevented [paragraph [0008], [0082] of Kasai et al.].
In addition, “configured to...” directs to an intended purpose of the claimed controller.  If the prior art controller is capable of performing the intended use, then it meets the claim.

Regarding claims 2 and 16, Kasai et al. further discloses in paragraph [0008] wherein the plurality of heating zones comprises at least four heating zones [two or more].

Regarding claim 12, SAKAO discloses in Fig. 1 a plasma processing apparatus comprising: 
a plasma processing chamber [1]; 
a substrate support [2 and 19] disposed in the plasma processing chamber [1], the substrate support [2 and 19] including an electrostatic chuck [19]; 
a heater [21] embedded in the electrostatic chuck [19], or attached to the electrostatic chuck [19], the heater [21] comprising a plurality of heating zones, and 
a controller [41].
SAKAO fails to disclose 
at least one temperature sensor attached to a first heating zone among the plurality of heating zones, wherein the at least one temperature sensor is not attached to the remaining heating zones among the plurality of heating zones; and 
the controller configured to 
adjust a temperature of the first heating zone based on a sensed temperature of the at least one temperature sensor, and 
individually adjust temperatures of the remaining heating zones based on the sensed temperature of the at least one temperature sensor, and 
a plurality of correction values, each correction value of the plurality of correction values being associated with a corresponding heating zone of the remaining heating zones. 
	Kasai et al. discloses in Fig. 2, Fig. 4-Fig. 7, Fig. 14
at least one temperature sensor [60A] attached to a first heating zone [24A] among the plurality of heating zones [24A-C], wherein the at least one temperature sensor [60A] is not attached to the remaining heating zones [24B-C] among the plurality of heating zones [24A-C]; and 
the controller [64 and 58] configured to 
adjust a temperature of the first heating zone [24A] based on a sensed temperature detected by the at least one temperature sensor [60A], and 
individually adjust temperatures of the remaining heating zones [24B and 24C] based on the sensed temperature of the first heating zone detected by the at least one temperature sensor [60A], and a plurality of correction values [K2-3 and/or U2-3 and/or LC2-3], each correction value of the plurality of correction values [K2-3 and/or U2-3 and/or LC2-3] being associated with a corresponding heating zone of the remaining heating zones [24B/50B or 24C/50C]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kasai et al. into the method of SAKAO to include at least one temperature sensor attached to a first heating zone among the plurality of heating zones, wherein the at least one temperature sensor is not attached to the remaining heating zones among the plurality of heating zones; and the controller configured to adjust a temperature of the first heating zone based on a sensed temperature of the at least one temperature sensor, and individually adjust temperatures of the remaining heating zones based on the sensed temperature of the at least one temperature sensor, and a plurality of correction values, each correction value of the plurality of correction values being associated with a corresponding heating zone of the remaining heating zones. The ordinary artisan would have been motivated to modify SAKAO in the above manner for the purpose of providing a thermal processing unit that can prevent generation of cambering deformation of an object (i.e., a wafer) to be processed, while the object to be processed is heated without lowering throughput thus a peeling off of a thin film can be prevented [paragraph [0008], [0082] of Kasai et al.].
In addition, “configured to...” directs to an intended purpose of the claimed controller.  If the prior art controller is capable of performing the intended use, then it meets the claim.

Regarding claims 13 and 19, Kasai et al. discloses in paragraph [0008] wherein the plurality of heating zones comprises at least four heating zones [two or more] including a center zone and an edge zone. 
SAKAO discloses in Fig. 4 and Fig. 5
an area of each heating zone decreases from the center zone toward the edge zone.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of SAKAO to include wherein the heater comprises four heating zones including a center zone and an edge zone, and an area of each heating zone of the four heating zones decreases from the center zone toward the edge zone. The ordinary artisan would have been motivated to modify SAKAO in the above manner for the purpose of providing suitable configuration of a heater to obtain desired temperature distribution across the heater.
 
Regarding claims 14 and 20, SAKAO discloses in Fig. 4 and Fig. 5
wherein the heater [21] comprises two heating zones including a center zone and an edge zone, and an area of the center zone is substantially larger than the area of the edge zone.

Regarding claim 18, SAKAO discloses in Fig. 4-Fig. 5 
wherein the heating zones are concentrically disposed.
In addition, Sakai et al. discloses in Fig. 2, paragraph [0088]
wherein the heating zones [24A-C] are concentrically disposed.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Sakai et al. into the method of SAKAO to include wherein the heating zones are concentrically disposed. The ordinary artisan would have been motivated to modify SAKAO in the above manner for the purpose of providing suitable layout of the heat zones to achieve desired temperature profile. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 4-5, 9 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SAKAO (US Pub. 20080236493) in view of Kasai et al. (US Pub. 20080280048) as applied to claim 1 and claim 12 above and further in view of Iwanaga et al. (US Pub. 20090254226).
Regarding claims 4-5, 9 and 17, SAKAO fails to disclose
a storage unit for storing the plurality of correction values;
wherein the storage unit stores a correlation between a preset temperature of each heating zone and an input power value applied to each heating zone. 
wherein the controller is configured to: 
determine the preset temperature of the first heating zone based on the detected temperature; 
determine the preset temperature of each of the remaining heating zones based on the associated correction value and the detected temperature; and 
determine an input power value to be applied to each heating zone based on the determined preset temperature and a correlation between the preset temperature of each heating zone and the input power value to be applied to each heating zone.
Iwanaga et al. further discloses in Fig. 10 and Fig. 17, paragraph [0098]-[0100] 
a storage unit [123, 124] for storing the plurality of correction values.
Iwanaga et al. further discloses in Fig. 10, Fig. 12 and Fig. 17, paragraph [0089], [0098]-[0100], [0107]
wherein the storage unit [123, 124] stores a correlation between a preset temperature of each heating zone and an input power value applied to each heating zone, 
wherein the controller [90 and 67] is configured to: 
determine the preset temperature of the first heating zone based on the detected temperature; 
determine the preset temperature of each of the remaining heating zones based on the associated correction value and the detected temperature; and 
determine an input power value to be applied to each heating zone based on the determined preset temperature and a correlation between the preset temperature of each heating zone and the input power value to be applied to each heating zone.
[Iwanaga et al. discloses that the storage part 123 and 124 store correction values for temperature adjustment of the heating plate calculated after detecting the temperatures in each of the heating plate zone and then the temperature settings in each of the heating plate zone can be determined and/or adjusted. Iwanaga et al. discloses that the controller adjust the temperature settings of each of the heating plate zone by adjusting the amount of power that individually fed to each of the heating plate region].
Kasai et al. discloses in Fig. 2, Fig. 4-Fig. 7, Fig. 14
 wherein the controller [64 and 58] is configured to: 
determine the preset temperature of the first heating zone [24A] based on the detected temperature; 
determine the preset temperature of each of the remaining heating zones [24B and 24C] based on the associated correction value [K2-3 and/or LC2-3 and/or U2-3] and the detected temperature; and 
determine an input voltage value [V1-3] or an input power value [W1-3] to be applied to each heating zone based on the determined preset temperature and a correlation between the preset temperature of each heating zone and the input power value [W1-3] to be applied to each heating zone [24A-C][Fig. 14].
It is known that Power = Current times Voltage. Thus, it would be obvious to one skill in the art that the amount of power can be adjusted by adjusting the current or adjusting the voltage. Absent unexpected results, it would have been obvious to try adjusting the current to yield a desired power supply to each of the heating plate zone.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kasai et al. and Iwanaga et al. into the method of SAKAO to include a storage unit for storing the plurality of correction values; wherein the storage unit stores a correlation between a preset temperature of each heating zone and an input current value applied to each heating zone, wherein the controller is configured to: determine an input current value to be applied to each heating zone based on the determined preset temperature and a correlation between the preset temperature of each heating zone and the input current value to be applied to each heating zone. The ordinary artisan would have been motivated to modify SAKAO in the above manner for the purpose of providing a thermal processing unit that can prevent generation of cambering deformation of an object (i.e., a wafer) to be processed, while the object to be processed is heated without lowering throughput thus a peeling off of a thin film can be prevented [paragraph [0008], [0082] of Kasai et al.]; providing suitable component of the apparatus for storing correction values for temperature adjustment of the heating plate calculated after detecting the temperatures in each of the heating plate zone and then the temperature settings in each of the heating plate zone can be determined and/or adjusted to achieve desired temperature setting of the heater and thus achieve desired temperature uniformity of the wafer to be heated [paragraph [0089], [0098]-[0100], [0107] of Iwanaga et al.].
In addition, “configured to...” directs to an intended purpose of the claimed controller.  If the prior art controller is capable of performing the intended use, then it meets the claim.

Claims 6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SAKAO (US Pub. 20080236493) in view of Kasai et al. (US Pub. 20080280048) and Iwanaga et al. (US Pub. 20090254226) as applied to claims 5 and 9 above and further in view of Shirakawa et al. (US Pat. 6229116).
Regarding claims 6 and 10, SAKAO discloses in Fig. 1
wherein the substrate support [2 and 19] includes a stage [2] and the electrostatic chuck [19] disposed on the stage [2];
 the heater [21] is disposed in or in the vicinity of the electrostatic chuck [19].
SAKAO fails to disclose 
each correction value includes a first correction value for correcting deviations in the surface temperature of the electrostatic chuck from the preset temperature of the corresponding heating zone.
Note, “correction value” is not a structural limitation of the apparatus. As stated above, “configured to adjust a temperature... based on... a plurality of correction values” directs to an intended purpose of the claimed controller.  If the prior art controller is capable of performing the intended use, then it meets the claim.
Kasai et al. discloses in Fig. 2, Fig. 4-Fig. 7, Fig. 14
each correction value includes a first correction value [K1-3] for correcting deviations in the surface temperature of the chuck from the preset temperature of the corresponding heating zone.
Shirakawa et al. discloses in Fig. 7-Fig. 9, columns 2, 7-9
each correction value includes a first correction value [delta T] for correcting deviations in the surface temperature [TS] of the chuck [58] from the preset temperature [T1-T5] of the corresponding heating zone.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Shirakawa et al. and Kasai et al. into the method of SAKAO to include each correction value includes a first correction value for correcting deviations in the surface temperature of the electrostatic chuck from the preset temperature of the corresponding heating zone. The ordinary artisan would have been motivated to modify SAKAO in the above manner for the purpose of enabling thermal condition of the chuck/heat plate to be accurately captured thus enable heat treatment to be applied to the substrate with high accuracy [column 2 of Shirakawa et al.]; providing a thermal processing unit that can prevent generation of cambering deformation of an object (i.e., a wafer) to be processed, while the object to be processed is heated without lowering throughput thus a peeling off of a thin film can be prevented [paragraph [0008], [0082] of Kasai et al.].

Claims 7-8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SAKAO (US Pub. 20080236493) in view of Kasai et al. (US Pub. 20080280048), Iwanaga et al. (US Pub. 20090254226) and Shirakawa et al. (US Pat. 6229116) as applied to claims 6 and 10 above and further in view of Tanaka et al. (US Pub. 20060173646)
Regarding claims 7 and 11, SAKAO fails to disclose 
wherein each correction value further includes a second correction value for correcting deviations from the preset temperature of the corresponding heating zone due to interference from adjacent heating zones.
Tanaka et al. discloses in paragraph [0017]-[0018], [0035], [0044]
Temperature control method includes a correction value for correcting deviations from the preset temperature of the corresponding heating zone due to interference from adjacent heating zones so that the targeted temperature and the desired temperature can be more easily adjusted and the desired temperature profile can be more accurately achieved and it’s unnecessary for an operator to make adjustments in the trial-and error approach.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Tanaka et al. into the method of SAKAO and Kasai et al. to include wherein each correction value further includes a second correction value for correcting deviations from the preset temperature of the corresponding heating zone due to interference from adjacent heating zones. The ordinary artisan would have been motivated to modify SAKAO in the above manner for the purpose of enabling the targeted temperature and the desired temperature to be more easily adjusted and the desired temperature profile to be more accurately achieved without making adjustments in the trial-and error approach. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 8, SAKAO discloses in Fig. 4-Fig. 5 
wherein the heating zones are concentrically disposed.
In addition, Sakai et al. discloses in Fig. 2, paragraph [0088]
wherein the heating zones [24A-C] are concentrically disposed.
Shirakawa et al. discloses in Fig. 7 and Fig. 9
wherein the heating zones [Z1-Z5] are concentrically disposed.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Shirakawa et al. and Sakai et al. into the method of SAKAO to include wherein the heating zones are concentrically disposed. The ordinary artisan would have been motivated to modify SAKAO in the above manner for the purpose of providing suitable layout of the heat zones to achieve desired temperature profile. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 15 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SAKAO (US Pub. 20080236493) in view of Kasai et al. (US Pub. 20080280048) as applied to claim 1 and claim 12 above and further in view of Kikuchi et al. (US Pub. 20040177927).
Regarding claims 15 and 21, SAKAO discloses in Fig. 1
a coolant path [2a] that is formed within the substrate support [2 and 19], wherein the coolant path [2a] is arranged in a pattern on an opposite side of the substrate support [2 and 19] from the plurality of heating zones [21]. 
SAKAO fails to disclose
wherein the coolant path is arranged in a pattern corresponding to the plurality of heating zones.
Kikuchi et al. discloses in Fig. 11, paragraph [0118]
wherein the coolant path is arranged in a pattern corresponding to the plurality of heating zones.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kikuchi et al. into the method of SAKAO to include wherein the coolant path is arranged in a pattern corresponding to the plurality of heating zones. The ordinary artisan would have been motivated to modify SAKAO in the above manner for the purpose of providing suitable layout of the coolant path to effectively control temperature of each of the plurality of heating zones and achieve desired temperature distribution. 

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-21 have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822